DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10838687 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the broader version of the claims of the cited patent No. US 10838687 B2.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10394520 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the broader version of the claims of the cited patent No. US 10394520 B2.



US 10838687 B2
INSTANT
1. Audio processor for processing an audio signal comprising metadata, the audio processor comprising: an audio signal modifier, wherein the audio signal modifier is configured to modify the audio signal in response to a user input via amplifying or attenuating a group comprising one or more audio elements belonging to the audio signal and according to a selected or a default preset covered by the metadata; a loudness controller, wherein the loudness controller is configured to determine a loudness compensation gain based on the one hand on a reference loudness or a reference gain corresponding to an original audio scene and on the other hand on a modified loudness or a modified gain, wherein the modified loudness or the modified gain depends on the user input, wherein the audio processor is configured to compute a loudness normalization gain based on transmitted loudness information included in the metadata and a target loudness level set by the user input, and a loudness manipulator, wherein the loudness manipulator is configured to manipulate a loudness of a signal using the loudness 
    2. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal indicating which group is to be used for determining the loudness compensation gain, or indicating which group is not to be used for determining the loudness compensation gain, and wherein the group comprises one or more audio elements, wherein the loudness controller is configured to determine the loudness compensation gain based on at least one flag comprised by the metadata, and wherein the flag is indicating whether the group is to be considered for determining the loudness compensation gain. 
    3. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal indicating which group is to be used for determining the loudness compensation gain, or indicating which group is not to be used for determining the loudness compensation gain, 
    4. Audio processor of claim 3, wherein the loudness controller is configured to use only the groups belonging to the anchor for determining the loudness compensation gain when the modified gain of at least one group belonging to the anchor is greater than the corresponding reference gain, and/or wherein the loudness controller is configured to use groups belonging to the anchor and groups missing from the anchor for determining the loudness compensation gain when the modified gain of at least one group belonging to the anchor is lower than the corresponding reference gain, and wherein the modified gain depends on the user input. 
    5. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the 
    6. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the reference loudness for the set referred to by the preset using the respective group loudnesses and the respective reference gains, wherein the loudness controller is configured to determine the modified loudness for the set referred to by the preset using the respective group loudnesses and the respective modified gains, and wherein the modified gains are modified by the user input. 
    7. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the 
    8. Audio processor of any of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata referring to a default preset and wherein the default preset is set prior to or independently of the user input. 
    9. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal indicating whether a group is switched off or switched on, wherein the group comprises one or more audio elements, wherein the loudness controller is configured to discard a group for determining the modified loudness when the group is switched off in response to the user input. 
    10. Audio processor of claim 1, wherein the loudness 
    11. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal with at least one group loudness missing in the metadata of a group comprised by the audio signal; and wherein the loudness controller is configured to calculate the missing group loudness using a loudness of the preset, the reference gain of the group with missing group loudness as well as the 
    12. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal with at least one group loudness missing in the metadata of a group comprised by the audio signal; and wherein the loudness controller is configured to determine the loudness compensation gain in the case that the metadata of the audio signal is missing for at least one group loudness for a blind loudness compensation using only at least one reference gain and at least one modified gain. 
    13. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal with at least one group loudness missing in the metadata of a group comprised by the audio signal; and wherein the loudness controller is configured to determine the loudness compensation gain in the case that the metadata of the audio signal is void of group loudnesses for a blind loudness compensation using only at least one reference 
    14. Audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to a playback configuration for a reproduction of the signal; and wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata referring to a playback configuration and comprising associated group loudnesses for groups each group comprising one or more audio elements and/or the reference gains. 
    15. Audio processor of claim 1, wherein the audio signal comprises a bitstream with the metadata, and wherein the metadata comprises the reference gain for at least one group or a group loudness for at least one group. 
    16. Audio processor of claim 1, wherein the loudness controller is configured to determine the reference loudness for at least one group using the group loudness and the reference gain for the group, wherein the loudness controller is configured to determine the modified loudness for the group using the group loudness and the modified gain, and wherein the 
    17. Audio processor of claim 1, wherein the loudness controller is configured to determine the reference loudness for a plurality of groups using the respective group loudnesses and the reference gains for the groups, wherein the loudness controller is configured to determine the modified loudness for a plurality of groups using the respective group loudness and the modified gain for the groups. 
    18. Audio processor of claim 1, wherein the loudness controller is configured to perform a limitation operation on the loudness compensation gain so that the loudness compensation gain is lower than an upper threshold and/or so that the loudness compensation gain is greater than a lower threshold. 
    19. Audio processor of claim 1, wherein the loudness manipulator is configured to apply a corrected gain to the signal, wherein the corrected gain is determined by the loudness compensation gain and the loudness normalization gain, and wherein the loudness normalization gain is determined by the target loudness level and a metadata loudness level as the transmitted loudness information comprised by the metadata of the audio signal, 
    20. Audio encoder for generating an audio signal comprising metadata, comprising: a loudness determiner configured for determining a loudness value for at least one group having one or more audio elements; and a metadata writer configured for introducing the determined loudness value as a group loudness into the metadata and for introducing a measured loudness level of the audio signal into the metadata, wherein the group loudness is different from the measured loudness level, further comprising a controller, wherein the controller is configured to determine that a group is to be used for determining a loudness compensation gain and another group is to be neglected for determining a loudness compensation gain, and wherein the metadata writer is configured for writing an indication into the metadata indicating the group to be used and the other group to be neglected for determining the loudness compensation gain, or wherein the loudness determiner is configured to determine different loudness values 
    21. Audio encoder of claim 20, wherein the loudness determiner is configured for determining a group loudness for a group but not for another group, wherein the audio encoder further comprises an estimator, 
    22. Method for processing an audio signal comprising metadata, the method comprising: modifying the audio signal in response to a user input via amplifying or attenuating a group comprising one or more audio elements belonging to the audio signal and according to a selected or a default preset covered by the metadata; determining a loudness compensation gain based on the one hand on a reference loudness or a reference gain and on the other hand on a modified loudness or a modified gain corresponding to an original audio scene, where the modified loudness or the modified gain depends on the user input, wherein a loudness normalization gain is determined based on transmitted loudness information included in the metadata and a target loudness level set by the user input, 
    23. Non-transitory storage medium having stored thereon a computer program for performing, when running on a computer or a processor, the method of claim 22. 
    24. Method for generating an audio signal comprising metadata, comprising: determining a loudness value for a group having one or more audio elements; and introducing the determined loudness value for the group as a group loudness into the metadata and introducing a measured loudness level of the audio signal into the metadata wherein the group loudness is different from the measured loudness level, further comprising determining that a group is to be used for determining a loudness compensation gain and another group is to be neglected for determining a loudness compensation gain, and writing an indication into the metadata indicating the group to be used and the other group to be neglected for determining the loudness compensation gain, or determining different loudness values and/or different gain values for different presets referring to sets of at least one group comprising one or more audio elements, and 
    25. Non-transitory storage medium having stored thereon a computer program for performing, when running on a computer or a processor, the method of claim 24. 








2. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal indicating which group is to be used for determining the loudness compensation gain, or indicating which group is not to be used for determining the loudness compensation gain, and wherein the group comprises one or more audio elements, wherein the loudness controller is configured to determine the loudness compensation gain based on at least one flag comprised by the metadata, and wherein the flag is indicating whether the group is to be considered for determining the loudness compensation gain. 
3. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal indicating which group is to be used for determining the loudness compensation gain, or indicating which group is not to be used for determining the loudness compensation gain, 
4. The audio processor of claim 3, wherein the loudness controller is configured to use only the groups belonging to the anchor for determining the loudness compensation gain when the modified gain of at least one group belonging to the anchor is greater than the corresponding reference gain, and/or wherein the loudness controller is configured to use groups belonging to the anchor and groups missing from the anchor for determining the loudness compensation gain when the modified gain of at least one group belonging to the anchor is lower than the corresponding reference gain, and wherein the modified gain depends on the user input. 
5. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the 
6. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the reference loudness for the set referred to by the preset using the respective group loudnesses and the respective reference gains, wherein the loudness controller is configured to determine the modified loudness for the set referred to by the preset using the respective group loudnesses and the respective modified gains, and wherein the modified gains s are modified by the user input. 
7. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the 
8. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata referring to a default preset and wherein the default preset is set prior to or independently of the user input. 
9. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal indicating whether a group is switched off or switched on, wherein the group comprises one or more audio elements, wherein the loudness controller is configured to discard a group for determining the modified loudness when the group is switched off in response to the user input. 
10. The audio processor of claim 1, wherein the loudness 
11. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal with at least one group loudness missing in the metadata of a group comprised by the audio signal; and wherein the loudness controller is configured to calculate the missing group loudness using a loudness of the preset, the reference gain of the group with missing group loudness as well as the 
12. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal with at least one group loudness missing in the metadata of a group comprised by the audio signal; and wherein the loudness controller is configured to determine the loudness compensation gain in the case that the metadata of the audio signal is missing for at least one group loudness for a blind loudness compensation using only at least one reference gain and at least one modified gain. 
13. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal with at least one group loudness missing in the metadata of a group comprised by the audio signal; and wherein the loudness controller is configured to determine the loudness compensation gain in the case that the metadata of the audio signal is void of group loudnesses for a blind loudness compensation using only at least one reference 
14. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to a playback configuration for a reproduction of the signal; and wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata referring to a playback configuration and comprising associated group loudnesses for groups each group comprising one or more audio elements and/or the reference gains. 
15. The audio processor of claim 1, wherein the audio signal comprises a bitstream with the metadata, and wherein the metadata comprises the reference gain for at least one group or a group loudness for at least one group. 
16. The audio processor of claim 1, wherein the loudness controller is configured to determine the reference loudness for at least one group using the group loudness and the reference gain for the group, wherein the loudness controller is configured to determine the modified loudness for the group using the group loudness and the modified gain e, and wherein 
17. The audio processor of claim 1, wherein the loudness controller is configured to determine the reference loudness for a plurality of groups using the respective group loudnesses and the reference gains for the groups, wherein the loudness controller is configured to determine the modified loudness for a plurality of groups using the respective group loudness and the modified gain for the groups. 
18. The audio processor of claim 1, wherein the loudness controller is configured to perform a limitation operation on the loudness compensation gain so that the loudness compensation gain is lower than an upper threshold and/or so that the loudness compensation gain is greater than a lower threshold. 
19. The audio processor of claim 1, wherein the loudness manipulator is configured to apply a corrected gain to the signal, wherein the corrected gain is determined by the loudness compensation gain and a loudness normalization gain, and wherein the loudness normalization gain is determined by the target loudness level and a metadata loudness level as the transmitted loudness information comprised by the metadata of the audio signal, 
20. An audio encoder for generating an audio signal comprising metadata, comprising: a loudness determiner configured for determining a loudness value for at least one group comprising one or more audio elements; and a metadata writer configured for introducing the determined loudness value as a group loudness into the metadata, further comprising a controller, wherein the controller is configured to determine that a group is to be used for determining a loudness compensation gain and another group is to be neglected for determining a loudness compensation gain, and wherein the metadata writer is configured for writing an indication into the metadata indicating the group to be used and the other group to be neglected for determining the loudness compensation gain, or wherein the loudness determiner is configured to determine different loudness values and/or different gain values for different presets referring to sets of at least one group comprising one or more audio elements, and 


21. The audio encoder of claim 20, wherein the loudness determiner is configured for determining a group loudness for a group but not for an other group, wherein the audio encoder further comprises an estimator, wherein the estimator is configured to 

22. A method for processing an audio signal comprising metadata, the method comprising: modifying the audio signal in response to a user input via amplifying or attenuating a group comprising one or more audio elements belonging to the audio signal and according to a selected or a default preset covered by the metadata; determining a loudness compensation gain based on the one hand on a reference loudness or a reference gain and on the other hand on a modified loudness or a modified gain corresponding to an original audio scene, where the modified loudness or the modified gain depends on the user input, wherein the loudness compensation gain is determined based on the metadata of the audio signal indicating whether a group comprised by the audio signal is to be used for determining 







23. A method for generating an audio signal comprising metadata, comprising: determining a loudness value for a group comprising one or more audio elements; and introducing the determined loudness value for the group as a group loudness into the metadata, further comprising determining that a group is to be used for determining a loudness compensation gain and another group is to be neglected for determining a loudness compensation gain, and writing an indication into the metadata indicating the group to be used and the other group to be neglected for determining the loudness compensation gain, or determining different loudness values and/or different gain values for different presets referring to sets of at least one group comprising one or more audio elements, and introducing the determined different loudness values and/or different gain values in association with the respective preset into the 



24. A non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal comprising metadata, the method comprising: modifying the audio signal in response to a user input via amplifying or attenuating a group comprising one or more audio elements belonging to the audio signal and according to a selected or a default preset covered by the metadata; determining a loudness compensation gain based on the one hand on a reference 
25. A non-transitory digital storage medium having a computer program stored thereon to perform the method for generating an audio signal comprising metadata, comprising: determining a loudness value for a group comprising one or more audio elements; and introducing the determined loudness value for the group as a group loudness into the metadata, further comprising determining that a group is to be used for determining a loudness compensation gain and another group is to be neglected for determining a loudness compensation gain, and writing an indication into the metadata indicating the group to be used and the other group to be neglected for determining the loudness compensation gain, or determining different loudness values and/or different gain values for different presets referring to sets of at least one group comprising one or more audio elements, and introducing the determined 




US 10394520 B2
INSTANT
1. An audio processor for processing an audio signal, comprising: an audio signal modifier, wherein the audio signal modifier is configured to modify the audio signal in response to a user input; a loudness controller, wherein the loudness controller is configured to determine a loudness compensation gain 
    2. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on at least one flag comprised by the metadata, and wherein the flag is indicating whether or how a group is to be considered for determining the loudness compensation gain. 
    3. The audio processor of claim 1, wherein the loudness controller is configured to use only groups for determining the loudness compensation gain when the groups belong to an anchor comprised by the metadata of the audio signal. 
    4. The audio processor of claim 3, wherein the loudness controller is configured to use at least one element of the following: only the groups belonging to the anchor for determining the loudness compensation gain when the modified gain of at least one group belonging to the anchor is greater than the 
    5. An audio processor for processing an audio signal, comprising: an audio signal modifier, wherein the audio signal modifier is configured to modify the audio signal in response to a user input; a loudness controller, wherein the loudness controller is configured to determine a loudness compensation gain based on the one hand on at least one of a reference loudness and a reference gain and on the other hand on at least one of a modified loudness and a modified gain, wherein at least one of the modified loudness and the modified gain depends on the user input, wherein the loudness controller is configured to determine the loudness compensation gain based on metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements; and a loudness manipulator, wherein the loudness manipulator is 
    6. The audio processor of claim 5, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal, the metadata referring to a selected preset, and wherein 
    7. The audio processor of claim 5, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal, the metadata referring to a default preset and wherein the default preset is set prior to or independently of a user input. 
    8. An audio processor for processing an audio signal, comprising: an audio signal modifier, wherein the audio signal modifier is configured to modify the audio signal in response to a user input; a loudness controller, wherein the loudness controller is configured to determine a loudness compensation gain based on the one hand on at least one of a reference loudness and a reference gain and on the other hand on at least one of a modified loudness and a modified gain, wherein at least one of the modified loudness and the modified gain depends on the user input, wherein the loudness controller is configured to determine the loudness compensation gain based on metadata of the audio signal indicating whether a group is switched off or switched on, wherein the group comprises one or more audio elements; and a loudness manipulator, wherein the loudness manipulator is 
    9. An audio processor for processing an audio signal, comprising: an audio signal modifier, wherein the audio signal modifier is configured to modify the audio signal in response to a user input; a 
    10. An audio processor for processing an audio signal, comprising: an audio signal modifier, wherein the audio signal modifier is configured to modify the audio signal in response to a user input; a loudness controller, wherein the loudness controller is configured to determine a loudness compensation gain based on the one hand on at least one of a reference loudness and a reference gain and on the other hand on at least one of a modified loudness and a modified gain, wherein at least one of the modified loudness and the modified gain depends on the user input, wherein the loudness controller is configured to determine the loudness compensation gain based on metadata of the audio signal referring to a playback configuration for a reproduction of the signal; and a loudness manipulator, wherein the loudness manipulator is configured to manipulate a loudness of a 
    11. A method for processing an audio signal, comprising: modifying the audio signal in response to a user input; determining a loudness compensation gain based on the one hand on at least one of a reference loudness and a reference gain and on the other hand on at least one of a modified loudness and a modified gain, where at least one of the modified loudness and the modified gain depends on the user input, wherein the loudness compensation gain is determined based on metadata of the audio signal indicating whether a group comprised by the audio signal is to be used or is not to be used for determining the loudness compensation gain, wherein the group comprises one or more audio elements, and wherein the loudness compensation gain is determined based on metadata of the audio signal referring to a preset, wherein the preset refers to a set of 
    12. A non-transitory digital storage medium having a computer program stored thereon to perform the method, when said computer program is run by a computer, for processing an audio signal, the method comprising: modifying the audio signal in response to a user input; determining a loudness compensation gain based on the one hand on at least one of a 


2. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal indicating which group is to be used for determining the loudness compensation gain, or indicating which group is not to be used for determining the loudness compensation gain, and wherein the group comprises one or more audio elements, wherein the loudness controller is configured to determine the loudness compensation gain based on at least one flag comprised by 
3. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal indicating which group is to be used for determining the loudness compensation gain, or indicating which group is not to be used for determining the loudness compensation gain, and wherein the group comprises one or more audio elements, wherein the loudness controller is configured to use only groups for determining the loudness compensation gain when the groups belong to an anchor comprised by the metadata of the audio signal. 
4. The audio processor of claim 3, wherein the loudness controller is configured to use only the groups belonging to the anchor for determining the loudness compensation gain when the modified gain of at least one group belonging to the anchor is greater than the corresponding reference gain, and/or wherein the loudness controller is configured to use groups belonging to the anchor and groups missing from the anchor for determining the loudness compensation gain when the modified gain of at least one group belonging to 
5. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the loudness compensation gain based on group loudnesses and/or the reference gains of the at least one group of the set referred to by the preset. 
6. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the reference loudness for the set referred to by the preset using the respective group loudnesses and the respective reference gains, wherein the loudness controller is configured to determine the modified loudness for the set referred to by the preset using the respective group 
7. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata referring to a selected preset, and wherein the preset is selected by the user input. 
8. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to at least one preset, wherein the preset refers to a set of at least one group comprising one or more audio elements, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata referring to a default preset and wherein the default preset is set prior to or independently of the user input. 
9. The audio processor of claim 1, wherein the loudness 
10. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal indicating whether a group is switched off or switched on, wherein the group comprises one or more audio elements, wherein the loudness controller is configured to discard a group for determining the reference loudness when the group is switched off in the metadata and to comprise the group for determining the modified loudness when the group is switched on by the user input, and/or wherein the loudness controller is configured to comprise a group for determining the reference loudness when the group is switched on in the metadata and to exclude the group for determining the modified loudness when the group is 
11. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal with at least one group loudness missing in the metadata of a group comprised by the audio signal; and wherein the loudness controller is configured to calculate the missing group loudness using a loudness of the preset, the reference gain of the group with missing group loudness as well as the group loudnesses and the reference gains for the groups comprising a group loudness. 
12. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal with at least one group loudness missing in the metadata of a group comprised by the audio signal; and wherein the loudness controller is configured to determine the loudness compensation gain in the case that the metadata of the audio signal is missing for at least one group loudness for a blind loudness compensation using only at least one reference gain and at least one modified gain. 

14. The audio processor of claim 1, wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata of the audio signal referring to a playback configuration for a reproduction of the signal; and wherein the loudness controller is configured to determine the loudness compensation gain based on the metadata referring to a playback configuration and comprising associated group loudnesses for groups each group comprising one or more audio elements and/or the reference gains. 
15. The audio processor of claim 1, wherein the audio signal comprises a bitstream with the metadata, and wherein 
16. The audio processor of claim 1, wherein the loudness controller is configured to determine the reference loudness for at least one group using the group loudness and the reference gain for the group, wherein the loudness controller is configured to determine the modified loudness for the group using the group loudness and the modified gain e, and wherein the modified gain is modified by the user input. 
17. The audio processor of claim 1, wherein the loudness controller is configured to determine the reference loudness for a plurality of groups using the respective group loudnesses and the reference gains for the groups, wherein the loudness controller is configured to determine the modified loudness for a plurality of groups using the respective group loudness and the modified gain for the groups. 
18. The audio processor of claim 1, wherein the loudness controller is configured to perform a limitation operation on the loudness compensation gain so that the loudness compensation gain is lower than an upper threshold and/or so that the loudness 
19. The audio processor of claim 1, wherein the loudness manipulator is configured to apply a corrected gain to the signal, wherein the corrected gain is determined by the loudness compensation gain and a loudness normalization gain, and wherein the loudness normalization gain is determined by the target loudness level and a metadata loudness level as the transmitted loudness information comprised by the metadata of the audio signal, or wherein the audio processor is configured to perform a loudness normalization based on a loudness normalization gain, and a separate loudness compensation on the signal is performed using the loudness compensation gain. 
20. An audio encoder for generating an audio signal comprising metadata, comprising: a loudness determiner configured for determining a loudness value for at least one group comprising one or more audio elements; and a metadata writer configured for introducing the determined loudness value as a group loudness into the metadata, further comprising a controller, wherein the controller is configured to determine that a group is to be used for determining a loudness compensation gain and 
21. The audio encoder of claim 20, wherein the loudness determiner is configured for determining a group loudness for a group but not for an other group, wherein the audio encoder further comprises an estimator, wherein the estimator is configured to compute a group loudness value for the other group based on a loudness of a preset or a default audio scene and the group loudness determined by the loudness determiner, and wherein the metadata writer is configured for introducing the computed group loudness value into the metadata in addition to the group loudness determined by the loudness determiner, so that all groups of the audio signal comprise associated group loudnesses. 
22. A method for processing an audio signal comprising metadata, the method comprising: modifying the audio signal in response to a user input via amplifying or attenuating a group comprising one or more audio elements belonging to the audio signal and according to a selected or a default preset covered by the metadata; determining a loudness compensation gain based on the one hand on a reference loudness or a reference gain and on the 
23. A method for generating an audio signal comprising metadata, comprising: determining a loudness value for a group comprising one or more audio elements; and introducing the determined loudness value for the group as a group loudness into the metadata, further comprising determining that a group is to be used for determining a loudness compensation gain and another group is to be neglected for determining a loudness compensation gain, and writing an indication into the metadata indicating the group to be used and the other group to be neglected for determining the loudness compensation gain, or determining different loudness values and/or different gain values for different presets referring to sets of at least one group comprising one or more audio elements, and introducing the determined different loudness values and/or different gain values in association with the respective preset into the metadata, or introducing into the metadata, whether a group 
24. A non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal comprising metadata, the method comprising: modifying the audio signal in response to a user input via amplifying or attenuating a group comprising one or more audio elements belonging to the audio signal and according to a selected or a default preset covered by the metadata; determining a loudness compensation gain based on the one hand on a reference loudness or a reference gain and on the other hand on a modified loudness or a modified gain corresponding to an original audio scene, where the modified loudness or the modified gain depends on the user input, wherein the 





































25. A non-transitory digital storage medium having a computer program stored thereon to perform the method for generating an audio signal comprising metadata, comprising: determining a loudness value for a group comprising one or more audio elements; and introducing the determined loudness value for the group as a group loudness into the metadata, further 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654